Citation Nr: 0815746	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  05-02 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right arm 
disorder, claimed as right arm muscle damage.

2.  Entitlement to service connection for irritable bowel 
syndrome.

3.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran had active service from February 1981 to May 
1988.

This case comes before the Board of Veterans' Appeals from an 
April 2003 rating decision by the New Orleans Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied 
service connection for right arm muscle damage and irritable 
bowel syndrome, and denied an evaluation in excess of 10 
percent for a left knee disability (post-arthroscopic 
surgery, patellar pain syndrome).  

In July 2007, the veteran was afforded a videoconference 
hearing before the undersigned, who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b).  However, a written transcript of those 
proceedings was not produced.  In correspondence dated in 
February 2008, the Board offered the veteran another 
opportunity to testify at a videoconference or Travel Board 
hearing.  However, no response was received from the veteran.

The veteran submitted additional clinical records after her 
July 2007 videoconference hearing before the Board.  VA 
regulations require that pertinent evidence submitted by the 
appellant must be referred to the agency of original 
jurisdiction for review and preparation of a SSOC unless this 
procedural unless this procedural right is waived in writing 
by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2006).  The 
appellant did not provide a written waiver of review by the 
agency of original jurisdiction.  However, the additional 
evidence submitted after the July 2007 does not discuss a 
right arm disorder, or reference right arm complaints, or 
reference any history of a right arm complaint or disorder.  
Because these records are not pertinent to the claim 
addressed in the decision below, appellate review may 
proceed.  


The issues of entitlement to service connection for irritable 
bowel syndrome and entitlement to an increased rating for a 
left knee disability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The first clinical evidence of any right arm complaint, 
characterized as paresthesia (claimed as muscle damage), was 
not manifested until many years after the veteran's period of 
active service, and there is no medical evidence that current 
right arm complaints are related to her service or to any 
aspect thereof.


CONCLUSION OF LAW

A right arm disorder, claimed as muscle damage, was not 
incurred in or aggravated by the veteran's active service, 
nor may such incurrence be presumed.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.308, 3.309, 3.385 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and her representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in her 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and, 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the RO sent correspondence in January 
2003, a rating decision in September 2003, a statement of the 
case in November 2004, and a supplemental statement of the 
case in February 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  In addition to 
her written arguments, the veteran testified at a personal 
hearing before the RO and at a videoconference hearing before 
the undersigned (although, as noted above, no transcript of 
that videoconference hearing has been produced).  There has 
been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, VA has satisfied its duty to 
notify the veteran, and had satisfied that duty prior to the 
final adjudication in the March 2006 supplemental statement 
of the case.  

In this regard, the Board acknowledges that the veteran 
received additional notice in January 2007 and thereafter 
submitted evidence in support of claims addressed in the 
Remand appended to this decision.  That evidence, however, 
was received subsequent to the certification of the veteran's 
appeal to the Board, and the issuance of an additional 
supplemental statement of the case is therefore not required 
prior to the issuance of the decision below.  38 C.F.R. 
§ 19.31.

Duty to assist

The Board specifically notes that the veteran has not been 
afforded VA examination to address her claim of entitlement 
to service connection for a right arm disorder (claimed as 
muscle damage).  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for 
benefits, the courts have determined that there are four 
factors for consideration.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

These four factors are: (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); McLendon, supra. 

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the current 
disability or symptoms and the veteran's service.  The types 
of evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, although the veteran has complained of 
paraesthesia in the right arm since in 2002, no right arm 
disorder has been medically diagnosed.  Although no medical 
diagnosis has been assigned for the veteran's complaint of 
right arm paresthesia, the Board assumes, without so 
conceding, that a right arm disorder is present.  However, 
there is no evidence that the veteran incurred an event, 
injury, or disease to her right arm in service, other than 
her lay testimony that she had right arm pain in service.  
Although the veteran has stated that she incurred a right arm 
injury when she sustained a documented fall in service, she 
has not submitted any medical evidence that, if she had 
incurred a right arm injury, such injury could cause the 
veteran's current complaints of paresthesia of the right arm.  

The veteran's testimony before the RO in June 2005 and before 
the Board in July 2007 is unfavorable to a finding that she 
had chronic right arm pain or a right arm disorder 
continuously following her service until she complained of 
right arm paresthesia in 2004.  Since post-service VA 
clinical records dated in 2001 and 2002 are devoid of 
evidence that a right arm disorder was present proximate to 
the veteran's service, or prior to 2002, the veteran's lay 
statement as to her belief that her current disorders were 
incurred in service and have been present chronically does 
not require that the veteran be afforded the benefit of VA 
examination or medical opinion. 

In particular, if the veteran were afforded VA examination, 
the examiner would have to decide whether the veteran's 
report of right arm pain in service, and any statements as to 
the chronicity and continuity of such pain were credible, 
given the complete absence of any clinical or other record 
documenting such complaints.  The examiner would then have to 
determine whether the veteran's lay statements were competent 
to indicate that a current right arm disorder, undiagnosed, 
but manifested by complaints of paresthesia in the right arm, 
"might" be linked to her service, despite the lengthy 
period during which the clinical evidence disclosed that no 
such disorders were present.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1335 (Fed.Cir.2006) (stating "competent lay 
evidence can be sufficient in and of itself" to obtain 
disability benefits); see also Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed.Cir.2007);  McLendon v. Nicholson, 20 
Vet. App. 79, 84 (stating that competent testimony "can be 
rejected only if found to be mistaken or otherwise deemed not 
credible," and indicating that the Board should make such 
determination).  

Even if an examiner determined that the veteran's statements 
that she had chronic right arms complaints beginning in 
service which were manifestations of a current right arm 
disorder, the Board could reject that opinion, since the 
veteran's statements in this regard are contradicted by 
medical evidence of record.  Thus, it would be fruitless to 
afford the veteran VA examination under these circumstances.  

All relevant, identified, and available evidence has been 
obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred 
to any additional, unobtained, relevant, available evidence 
except military clinical records during a period post-service 
when she was a dependent of her husband, and the veteran has 
testified that these records would not substantiate the claim 
for service connection for a right arm disorder.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.



II.  Entitlement to Service Connection for Right Arm Muscle 
Damage

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders, including other 
organic diseases of the nervous system, will be rebuttably 
presumed if manifested to a compensable degree within a year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

At the outset, the Board acknowledges that the some of the 
veteran's medical records in this case appear to be 
outstanding.  Specifically, at a June 2005 hearing before the 
RO, the veteran asserted that some of her treatment records 
dated from May 1988 to December 1997 may be associated with 
her ex-husband's service medical records because she was 
treated as a dependent at that time under her married name.  
Although efforts to obtain those missing records have already 
been made, the Board nevertheless has determined, for reasons 
addressed in the remand, below, that further efforts are 
warranted.  Significantly, however, the veteran testified at 
the June 2005 hearing that, by the time of her separation 
from service, she had stopped receiving medical treatment for 
her right arm and shoulder.  Additionally, the veteran has 
given no indication that she sought medical care for any 
right arm or shoulder problems during the period in which she 
was receiving treatment as her husband's dependent.  Thus, 
the Board finds that any outstanding treatment records dated 
from May 1988 to December 1997 are not relevant to the 
veteran's claim for service connection for right arm muscle 
damage.  

The veteran alleges that she injured the muscles in her right 
arm when she fell playing volleyball while on active duty.  
However, that contention is not supported by the clinical 
evidence of record.  Specifically, the veteran's service 
medical records, dated from February 1981 to May 1988, 
reflect that in May 1987, the veteran fell on her knees 
playing volleyball.  Although the veteran reported some pain 
at the time, it was not until several days later, after 
undergoing routine physical training, that she began 
experiencing severe pain and swelling in her knees.  She 
received treatment for knee problems over the next several 
months and underwent anthroscopic knee surgery in November 
1987.  Significantly, however, the veteran's service medical 
records make no mention of any right arm injury incurred at 
the time of her volleyball accident.  Nor do those records 
show any complaints, diagnoses, or treatment of other right 
arm problems in service.  Indeed, the veteran's examination 
prior to her separation from service is negative for any 
complaints or clinical abnormalities with respect to her 
right arm.  As there is no record of treatment or a diagnosis 
of a right arm injury in service, the Board finds that 
chronicity in service is not established in this case.  38 
C.F.R. § 3.303(b).  Additionally, the clinical evidence does 
not show, nor does the veteran contend, that she received 
treatment for any right arm problems within one year of her 
separation from service.  Thus, service connection will not 
be rebuttably presumed in this instance.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for right 
arm muscle damage.  38 C.F.R. § 3.303(b).  In this case, 
however, the veteran's post-service civilian and VA medical 
records disclose that she complained of complaints of left 
arm pain beginning in October 2001, but disclose that the 
veteran did not provide a history of chronic right arm pain 
or a history of diagnosis of a right arm disorder.  

In October 2002, after more than 14 years had elapsed after 
the veteran left service, VA treatment records indicate that 
the veteran complained of numbness in both arms, more 
noticable in the right arm, when she awoke each morning.  
July 2004 VA outpatient treatment notes reflect continuation 
of complaints of parasthesia in the arms at times.  

VA treatment records dated in July 2004 disclose that the 
veteran reported that each night for the previous two months, 
she had experienced numbness in her hands and arms that went 
away when she moved her upper extremities.  Based upon the 
veteran's reported symptoms, the VA treating provider noted a 
diagnostic impression of paresthesia of the arms, 
bilaterally.  Clinical evaluation, however, showed no 
evidence of thoracic outlet syndrome with respect to the 
veteran's upper extremities, or other right or bilateral arm 
disorder.  No specific diagnosis of muscle damage, or other 
right arm disorder, has been noted in the clinical records.  

The record thereafter shows that the veteran received 
treatment from a private physician for left shoulder pain, as 
well as knee pain, following an injury that she incurred at 
her civilian workplace in September 2004.  Private rerecords, 
dated in November 2004, and the veteran's hearing testimony, 
provide evidence that the veteran injured her left shoulder 
at work in 2004.  The records do not disclose that the 
veteran provided any history of a chronic right arm disorder.  
There is no mention of any problems affecting her right arm 
or shoulder, including in the VA records dated from 2001 
through 2005.  No VA or private physician has related the 
veteran's current complaints of right arm numbness to her May 
1987 volleyball accident or to any other incident from her 
active service.

In view of the lengthy period between any clinical findings 
of right arm problems and the veteran's separation from 
active service, there is no evidence of a continuity of 
treatment, and this weighs heavily against the claim.  Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that 
"negative evidence" may be considered in weighing the 
evidence).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, however, there is no clinical evidence of 
complaints or treatment of any right arm problem during the 
veteran's period of active service.  The service medical 
records are unfavorable to the veteran's claim, even though 
the service medical records document that the veteran 
reported a fall in which her knees were injured.  

There is no evidence that the veteran had right arm pain 
chronically and continuously following service.  Because the 
VA clinical records dated from 2001 though 2005 are devoid of 
evidence that the veteran reported, complained of, or was 
diagnosed as having a chronic right arm disorder or complaint 
following service, these records are negative evidence and 
are unfavorable to the veteran's claim.  Forshey, supra.

As there is no evidence of complaints or treatment of such 
problems during service, the Board, as noted above, finds 
that a VA examination is not required in this case.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Finally, there is no evidence establishing a medical nexus or 
any relationship between military service and the veteran's 
current complaints of right arm numbness and the diagnostic 
impression of right arm and left arm paresthesia.  The Board 
finds no indication or suggestion in the clinical records 
that the veteran's undiagnosed right arm complaints are 
related to her service.  More ever, the Board notes that pain 
alone, without a medical diagnosis, is not a disability for 
which service connection may be granted.  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).

The Board has considered the veteran's statements that she 
has experienced pain and numbness in her right arm since the 
time of her May 1987 accident.  Lay evidence is one type of 
evidence that the Board must consider when a veteran's claim 
seeks disability benefits.  38 C.F.R. § 3.307(b) (2007).  The 
veteran is competent to testify as to the presence of right 
arm pain and numbness, and her testimony in that regard is 
considered credible.  Barr v. Nicholson, 21 Vet. App. 303 
(Fed. Cir. 2007) (where a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination that is medical in nature and 
is capable of lay observation).  

However, the veteran's assertions are not probative to the 
extent that she relates her current symptoms to her active 
service.  As a lay person, the veteran is not competent to 
opine as to medical etiology or to render medical opinions. 
Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  More ever, the clinical 
records fail to substantiate the veteran's statements that 
right arm pain has been chronic for many years, weakening the 
credibility of the veteran's statements in this regard.  

Accordingly, the veteran's assertions as to chronicity and 
continuity, and as to medical causation and etiology, absent 
corroboration by objective medical evidence and opinions, 
lack sufficient probative value to establish a nexus between 
her current right arm problems and her time in service.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(whether lay evidence is competent and sufficient in a 
particular case is a fact issue to be addressed by the 
Board).

In sum, while the Board acknowledges the veteran's complaints 
of right arm pain and numbness and the recent diagnostic 
impression of right arm paresthesia, the weight of credible 
evidence demonstrates that the veteran's right arm problems 
first manifested many years after her period of active 
service and that the preponderance of the medical evidence is 
against the claim.  As the evidence is not in equipoise, the 
statutory provisions regarding resolution of reasonable doubt 
are not applicable to warrant a more favorable outcome.  
38 U.S.C.A. § 5107(b).  The claim must be denied.  


ORDER

Service connection for right arm muscle damage is denied.


REMAND

Additional development is needed prior to further disposition 
of the veteran's claims for service connection for irritable 
bowel syndrome and an increased rating for a left knee 
disability.

With respect to the veteran's claim for service connection 
for irritable bowel syndrome, service medical records dated 
from February 1981 to May 1988 reflect that the veteran 
complained on numerous occasions of abdominal cramps, 
vomiting, burning on urination, blood in the stool, 
constipation, and vaginal discharges, and was diagnosed and 
prescribed medication for cystitis, gastroenteritis, 
gastritis, diarrhea, urinary infections, and a menstrual 
disorder (rectal bleeding), although several possible bases 
for such complaints are discussed.  She also underwent 
laparoscopic surgery in 1982 for evaluation for fertility 
problems, but subsequently became pregnant in 1985, while 
still on active duty.  No complaints of gastrointestinal 
problems were reported at the time of the veteran's final 
periodic examination and clinical evaluation was negative for 
any abnormalities.  Nevertheless, the veteran has indicated, 
in written statements and in testimony before the RO, that 
she has had bouts of constipation, bloating, weakness, and 
other gastrointestinal problems ever since her period of 
active service.

The veteran's VA medical records show that in May 2001, the 
veteran was diagnosed with irritable bowel syndrome and has 
since received treatment for this disorder on a periodic 
basis.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim38 U.S.C.A. §  
5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. Brown, 
8 Vet. App. 69 (1995).  In a claim for service connection, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits 
still triggers the duty to assist if it indicates that the 
veteran's condition may be associated with service.  
McClendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing 
that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the 
requirement that evidence indicates that the claimed 
disability may be associated with in-service injuries for the 
purposes of a VA examination).  

In this case, the veteran has not yet been afforded a VA 
examination with regard to her claim for service connection 
for irritable bowel syndrome.  As noted above, while the 
veteran was not specifically diagnosed with this disorder in 
service, her service medical records are replete with 
complaints, diagnoses, and treatment based on symptoms 
commonly associated with irritable bowel syndrome.  For these 
reasons, it remains unclear to the Board whether the 
veteran's currently diagnosed irritable bowel syndrome was 
incurred in or aggravated by service.  Accordingly, the Board 
finds that a remand for a VA examination and opinion 
addressing the etiology of her irritable bowel syndrome is 
necessary in order to fully and fairly address the merits of 
her claim.

Additionally, the Board notes that at a June 2005 hearing 
before the RO, the veteran asserted that some of her post-
service treatment records dated from May 1988 to December 
1997 may be associated with her ex-husband's service medical 
records because she was treated as a dependent at that time 
under her married name.  The Board has carefully reviewed the 
record and notes that treatment records under the veteran's 
own name and social security number were previously requested 
from her ex- husband's last duty station, Fort Polk, 
Louisiana.  Significantly, however, that request did not 
include a notation that the veteran had been treated as a 
dependent from May 1988 to December 1997, nor did it contain 
her ex-husband's name and social security number, although 
the veteran had previously provided this information to the 
RO.  

It is clear that the veteran received care during a pregnancy 
and delivery while she was her husband's dependant during his 
military service.  These records have not been located.  It 
is therefore clear that the veteran may have outstanding 
treatment records associated with her ex-husband's file that 
may contain information pertinent to her claim for service 
connection for irritable bowel syndrome.  Although several 
attempts to obtain the veteran's post-service clinical 
records, those records may be relevant, and another attempt 
should be conducted to obtain those records.  38 C.F.R. 
§ 3.159(c)(2) (2007); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Turning to the veteran's claim for an increased rating for 
left knee disability, currently rated as 10 percent 
disabling, the veteran, through her representative, indicated 
in a March 2008 statement that this disability had worsened 
since the time of her last VA examination.  Additionally, the 
Board notes that after undergoing her most recent VA 
examination, the veteran reportedly fell at work and landed 
on her knees.  She has since submitted additional medical 
records showing treatment for bilateral knee problems.  These 
records should be reviewed by the RO prior to appellate 
adjudication.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4) (2007); Robinette v. Brown, 8 Vet. App. 
69 (1995).  The veteran in this case was afforded a VA 
examination in March 2003.  When available evidence is too 
old for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
Here, the veteran's last VA examination is somewhat stale and 
the veteran has indicated that her left knee disability has 
worsened since the date of the latest examination.  Because 
there may have been a significant change in the veteran's 
condition, the Board finds that a new examination is in 
order.  

Accordingly, the case is REMANDED for the following action:

1.  The RO, after obtaining the necessary 
authorization and information from the 
veteran, including her ex-husband's 
service number, should attempt to obtain 
the veteran's medical records at Fort 
Polk, Louisiana, during the time period 
when she was a dependent spouse of her ex-
husband: May 1988 to December 1997.  
Efforts to obtain these records should be 
made using both the name, social security 
number (previously provided by the 
veteran), and service number of the 
veteran's ex-husband, and the veteran's 
own name, social security number and 
service number.  The service department in 
which the veteran's ex-husband served 
should be specified.  Additionally, it 
should be explicitly noted in requesting 
these records that the veteran was treated 
as her ex-husband's dependent at the time 
that these records were generated.  All 
such efforts should be memorialized in the 
veteran's VA claims folder.  Any such 
treatment records so obtained should be 
associated with the claims folder.  

Furthermore, if those efforts are 
unsuccessful to obtain records from the 
National Personnel Records Center, the RO 
should use the authorizations and 
information obtained from the veteran to 
conduct a search for her medical records 
at Fort Drum, N.Y., where her husband was 
stationed prior to Fort Polk.  If searches 
at both the Fort Polk and the Fort Drum 
facilities are negative for records, 
appropriate follow up action is in order, 
to include follow up with the National 
Personnel Records Center.  If any of the 
requested records are not available, or if 
the search for any such records ultimately 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing in 
accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the veteran for a VA 
examination with the appropriate 
specialist to determine the etiology of 
her irritable bowel syndrome.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction 
with the examination and the review should 
be noted in the examination report.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the veteran's currently diagnosed 
irritable bowel syndrome developed in 
service, or is related to the veteran's 
active service or any incident thereof.

3.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current severity of her service-connected 
left knee disability.  The claims file 
should be made available to the examiner 
for review in conjunction with the 
examination.  The examiner's report should 
set forth all current complaints, findings 
and diagnoses.  The report should include 
range-of-motion findings and findings as 
to any weakness.  The report should 
specifically address the presence or 
absence of pain and fatigue, as well as 
functional impairment, particularly on 
repetitive motion or with flareup and 
should provide a detailed discussion of 
any additional function loss due to pain, 
weakness, fatigability, or incoordination. 

4.  Then, readjudicate the veteran's 
claims for entitlement to service 
connection for irritable bowel syndrome 
and an increased rating for a left knee 
disability, currently evaluated as 10 
percent disabling, with consideration of 
the application of staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 
(2007).  If action remains adverse to the 
veteran, provide the veteran and her 
representative with a supplemental 
statement of the case and allow her an 
appropriate opportunity for response.  
Thereafter, the case should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 Department of Veterans Affairs


